Exhibit Corrected: Songzai International Holding Groups Adds Approximately 8.88 Million Tons of Coal Reserve with the Acquisition of Hong Yuan and Sheng Yu HARBIN, China and Walnut, California, April 23 , 2008 / Market wire / Songzai International Holding Group Inc.(the "Company") (OTC Bulletin Board: SGZH), a coal producer and reseller based in China, today announced consolidated financial results for the fourth quarter and full year ended December 31, FY2007 Revenue Increases 222.03% to $12.6 Million as compared to $3.8 Million in FY2006 FY2007 Net Income Increases 479.6% to $4.08 Million as compared to $708,000 in FY2006 In addition, on April 4, 2008, the Company closed a previously announced transaction to acquire a 90% equity stake in two Chinese coal mining companies: Heilongjiang Xing An Group Hong Yuan Coal Mining Co., Ltd. ("Hong Yuan") and Heilongjiang Xing An Group Sheng Yu Ming Co., Ltd. ("Sheng Yu"). Under the terms of the acquisition, Songzai issued 8 million shares of its common stock and promissory notes totaling $30 million to the owners of Hong Yuan and Sheng Yu.
